EMPLOYMENT AGREEMENT

This Employment Agreement (the "Agreement"), dated as of September 12, 2005, is
made by and between Rexahn Pharmaceuticals, Inc. (the "Company") and Dr. Chang
H. Ahn (the "Employee").

W I T N E S S E T H :

WHEREAS, the Company desires to employ the Employee pursuant to the terms and
conditions contained in this Agreement; and

WHEREAS, the Employee desires to accept such employment pursuant to the terms
and conditions contained in this Agreement;

NOW, THEREFORE, in consideration of the premises, and of the mutual covenants
and agreements hereinafter contained, the parties hereto agree as follows:

1.            Term. The Employee's employment under this Agreement shall
commence on the date first written above, and unless sooner terminated pursuant
to Section 7 below, shall continue through the fifth anniversary of such date
(hereinafter, such period of employment is referred to as the "Term"). Should
the Employee's employment continue beyond the Term, such employment shall become
"at-will," unless the Company's Board of Directors (the "Board") and the
Employee agree to an extension of the Term in a writing expressly referencing
this Agreement.

2.            Title. During the Term, the Employee will serve as the Chief
Executive Officer of the Company.

3.            Duties. During the Term, the Employee will be responsible for such
duties and responsibilities as are consistent with his position or past
practices of the Company, or as may be assigned to him from time to time by the
Board. The Employee agrees to devote his full time, attention, skill, and energy
to the duties set forth herein and to the business of the Company, and to use
his best efforts to promote the success of the Company's business.

5.            Location. During the Term, the Employee shall be based in the
Company's Rockville, Maryland offices. However, the Employee acknowledges that
in order to effectively perform his duties, he will occasionally be required to
travel for business purposes.

 

6.

Compensation.

 

 


--------------------------------------------------------------------------------

 

 

(a)          Base Salary. During the Term, the Employee will receive an annual
base salary of $350,000 (the "Base Salary"), payable in accordance with the
Company's normal payroll practices as in effect from time to time. Such Base
Salary shall be subject to periodic review, and may be increased at the Board's
sole discretion.

(b)          Bonus and Stock Options. During the Term, the Employee shall be
eligible to receive an annual cash bonus for each fiscal year, as determined by
the Board in its sole discretion. Such annual bonus, as determined by the Board
in its sole discretion, will not exceed 75% of the Base Salary.

Any such bonus must be paid to the Employee within sixty (60) days after the
date the Board determines to award such bonus. In order to receive any cash
bonus payable pursuant to this Section 6(b), the Employee must be actively
employed by the Company on the date on which such bonus is scheduled to be paid
to the Employee.

During the Term, the Employee shall be eligible for awards of options to
purchase shares of the Company's stock (the "Stock Options"), such Stock Options
to be awarded in the sole discretion of the Board and in accordance with the
terms of the Company's Stock Option Plan (the "Plan"), as the Plan may be
amended, suspended, or terminated from time to time.

In addition to the annual cash bonus and stock option awards set forth above,
additional bonus in the form of cash and/or stock in the Board's sole discretion
may be paid to the Employee.

(c)         Vacation. During the Term, the Employee shall be entitled to
vacation benefits in accordance with the Company's vacation policy for
management and officers.

(d)          Benefits. During the Term, and provided that the Employee
satisfies, and continues to satisfy, any plan eligibility requirements, the
Employee shall be entitled to participate in, and receive benefits under, any
retirement savings plan or welfare benefit plan made available by the Company to
similarly-situated employees, as such plans may be in effect from time to time.

(e)          Reimbursement of Business Expenses. The Company will reimburse the
Employee for all reasonable and properly-documented business-related expenses
incurred or paid by him in connection with the performance of his duties
hereunder.

 

2

 


--------------------------------------------------------------------------------

 

 

(f)           Withholdings. All payments made under this Section 6, or under any
other provision of this Agreement, shall be subject to any and all federal,
state, and local taxes and other withholdings to the extent required by
applicable law.

 

7.

Termination of Employment.

(a)          Due to Death. The Employee's employment with the Company will
automatically terminate immediately upon his death.

(b)          Due to Disability. If the Employee incurs a "Disability" (as
defined below) during the Term, then the Board, in its sole discretion, shall be
entitled to terminate the Employee's employment immediately upon written notice
to the Employee of such decision. For purposes of this Agreement, "Disability"
shall mean a physical or mental impairment that prevents the Employee from
performing the essential duties of his position, with or without reasonable
accommodation, for (i) a period of ninety (90) consecutive calendar days, or
(ii) an aggregate of ninety (90) work days in any six (6) month period. The
determination of whether the Employee incurred a Disability shall be made by the
Board, in its sole discretion, after consultation with the Employee's physician.

(c)          By the Board. During the Term, the Board shall be entitled to
terminate the Employee's employment with or without "Cause" (as defined below)
by providing written notice to the Employee of such decision, provided that if
the Board terminates the Employee's employment without Cause (and not as a
result of a Disability), then the Board must provide at least thirty (30) days'
advance written notice of such decision to the Employee. No advance notice
period is required for a termination by the Board with Cause. The Board reserves
the right to withdraw any and all duties and responsibilities from the Employee,
and to exclude the Employee from the Company's premises, during such 30-day
notice period. For purposes of this Agreement, "Cause" shall mean (i) the
commission by the Employee of an act of malfeasance, dishonesty, fraud, or
breach of trust against the Company or any of its employees, clients, or
suppliers, (ii) the breach by the Employee of any of his obligations under this
Agreement, or any other agreement between the Employee and the Company, (iii)
the Employee's failure to comply with the Company's written policies; (iv) the
Employee's failure, neglect, or refusal to perform his duties under this
Agreement, or to follow the lawful written directions of the Board, (v) the
Employee's indictment, conviction of, or plea of guilty or no contest to, any
felony or any crime involving moral turpitude, (vi) any act or omission by the
Employee involving dishonesty or fraud or that is, or is reasonably likely to
be, injurious to the financial condition or business reputation of the Company,
or that otherwise is injurious to the Company's employees, clients, or
suppliers, or (vii) the inability of the Employee, as a result of repeated
alcohol or drug use, to perform the duties and/or responsibilities of his
position.

 

3

 


--------------------------------------------------------------------------------

 

 

(d)          By the Employee. During the Term, the Employee shall be entitled to
terminate his employment with the Company by providing the Board with at least
thirty (30) days' advance written notice of such decision

 

8.

Compensation Upon Termination of Employment.

(a)          Termination By Reason of Death or Disability. If the Employee's
employment is terminated by reason of his death or Disability under Section 7(a)
or 7(b) above, then the Company shall pay to the Employee (or his estate, as
appropriate), within thirty (30) days of his termination date, (i) his then
current Base Salary through the termination date, and (ii) any accrued but
unused vacation days as of the termination date. Thereafter, the Company shall
have no further obligations to the Employee.

(b)          Termination by the Board with Cause. If the Employee's employment
is terminated by the Board with Cause under Section 7(c) above, then the Company
shall pay to the Employee, within thirty (30) days of his termination date,
(i) his then current Base Salary through the termination date, and (ii) any
accrued but unused vacation days as of the termination date. Thereafter, the
Company shall have no further obligations to the Employee.

(c)          Termination by the Board without Cause. Subject to Section 8(d)
below, if the Employee's employment is terminated by the Board without Cause
(and not as a result of a Disability) under Section 7(c) above, then the Company
shall provide the Employee with (i) a payment of his then current Base Salary
through the termination date within thirty (30) days of such termination date,
(ii) a payment for any accrued but unused vacation days as of the termination
date, within thirty (30) days of such termination date, (iii) a payment of a
pro-rata portion of the Employee's bonus for the fiscal year in which the
termination occurs, within thirty (30) days of such termination date, using the
assumption that the Employee would have received a bonus for that fiscal year
equal to 75% of his then current Base Salary (e.g., if one-third of the fiscal
year elapsed prior to the termination date, then the Employee would receive
one-third of his bonus, if any), (iv) a payment equal to his then current Base
Salary for a period of six months, payable within sixty (60) days of such
termination date, and (v) continued coverage under the Company's health
insurance plan for a period of eighteen months, provided that the Employee makes
a timely election to continue such coverage under the federal law known as
"COBRA" (such continued coverage to run concurrently with the Company's
obligations under COBRA and any other similar state law). The Company's
obligations under clauses (iv) and (v) of this subsection shall be subject to
reimbursement by the Employee and be reduced by any compensation or benefits
actually earned or received by the Employee as an employee of or consultant to
any other entity during the six-month period following the date of termination,
as applicable, and the Employee shall be required, in good faith, to seek other
employment in a comparable position and to

 

4

 


--------------------------------------------------------------------------------

 

otherwise mitigate the payments and benefits set forth under such clauses. The
payments and benefits set forth under clauses (iii), (iv), and (v) of this
subsection are conditioned upon the Employee's execution of a customary general
release, in a form satisfactory to the Company. Other than as set forth in this
subsection, the Company shall have no further obligations to the Employee.

(d)          Termination by the Board Following a Change of Control. If the
Employee's employment is terminated by the Board without Cause (and not as a
result of death or a Disability) under Section 7(c) above, and such termination
date falls within the one-year period immediately following a "Change of
Control" (as defined in the Company's Plan as in effect on the date hereof),
then the Company shall provide the Employee with (i) a payment of his then
current Base Salary through the termination date within thirty (30) days of such
termination date, (ii) a payment for any accrued but unused vacation days as of
the termination date, within thirty (30) days of such termination date, (iii) a
payment of a pro-rata portion of the Employee's bonus for the fiscal year in
which the termination occurs, within thirty (30) days of such termination date,
using the assumption that the Employee would have received a bonus for that
fiscal year equal to 75% of his then current Base Salary (e.g., if one-third of
the fiscal year elapsed prior to the termination date, then the Employee would
receive one-third of his bonus, if any), (iv) a payment of his then current Base
Salary for the greater of (i) the the remainder of the Term , or (ii) a period
of one year, payable within sixty (60) days of such termination date, and
(v) continued coverage under the Company's health insurance plan for a period of
eighteen months, provided that the Employee makes a timely election to continue
such coverage under the federal law known as "COBRA" (such continued coverage to
run concurrently with the Company's obligations under COBRA and any other
similar state law). The Company's obligations under clauses (iv) and (v) of this
subsection shall be subject to reimbursement by the Employee and be reduced by
any compensation or benefits actually earned or received by the Employee as an
employee of or consultant to any other entity during the remainder of the Term
or the one-year period following the date of termination, whichever is
applicable, and the Employee shall be required, in good faith, to seek other
employment in a comparable position and to otherwise mitigate the payments set
forth under such clauses. The payments set forth under clauses (iii), (iv) and
(v) of this subsection are conditioned upon the Employee's execution of a
customary general release, in a form satisfactory to the Company. The payments
and benefits set forth in this Section 8(d) are mutually exclusive of the
payments and benefits set forth in Section 8(c) above. Other than as set forth
in this subsection, the Company shall have no further obligations to the
Employee.

(e)          Termination by the Employee. If the Employee terminates his
employment under Section 7(d) above, then the Company shall pay to the Employee,
within thirty (30) days of his termination date, (i) his then current Base
Salary through the

 

5

 


--------------------------------------------------------------------------------

 

termination date, and (ii) any accrued but unused vacation days as of the
termination date. Thereafter, the Company shall have no further obligations to
the Employee.

 

9.

Confidential Information.

(a)          Non-Use and Non-Disclosure of Confidential Information. The
Employee acknowledges that, during the course of his employment with the
Company, he will have access to information about the Company and/or its
subsidiaries and their clients and suppliers, that is confidential and/or
proprietary in nature, and that belongs to the Company and/or its subsidiaries.
As such, at all times, both during the Term and thereafter, the Employee will
hold in the strictest confidence, and not use or attempt to use except for the
benefit of the Company and/or its subsidiaries, and not disclose to any other
person or entity (without the prior written authorization of the Board) any
"Confidential Information" (as defined below). Notwithstanding anything
contained in this Section 9, the Employee will be permitted to disclose any
Confidential Information to the extent required by validly-issued legal process
or court order, provided that the Employee notifies the Company and/or its
subsidiaries immediately of any such legal process or court order in an effort
to allow the Company and/or its subsidiaries to challenge such legal process or
court order, if the Company and/or its subsidiaries so elects, prior to the
Employee's disclosure of any Confidential Information.

(b)          No Breach. The Employee represents and warrants that he has not and
will not make unauthorized disclosure to the Company of any confidential
information or trade secrets of any third party or otherwise breach any
obligation of confidentiality to any third party.

(c)          Definition of Confidential Information. For purposes of this
Agreement, "Confidential Information" means any confidential or proprietary
information that belongs to the Company and/or its subsidiaries, or any of their
clients or suppliers, including without limitation, technical data, market data,
trade secrets, trademarks, service marks, copyrights, other intellectual
property, know-how, research, business plans, product information, projects,
services, client lists and information, client preferences, client transactions,
supplier lists and information, supplier rates, software, hardware, technology,
inventions, developments, processes, formulas, designs, drawings, marketing
methods and strategies, pricing strategies, sales methods, financial
information, revenue figures, account information, credit information, financing
arrangements, and other information disclosed to the Employee by the Company
and/or its subsidiaries in confidence, directly or indirectly, and whether in
writing, orally, or by electronic records, drawings, pictures, or inspection of
tangible property. "Confidential Information" does not include any of the
foregoing information that has entered the public domain other than by a breach
of this Agreement.

 

6

 


--------------------------------------------------------------------------------

 

 

10.          Return of Company Property. Upon the termination of the Employee's
employment with the Company (whether upon the expiration of the Term or
thereafter), or at any time during such employment upon request by the Board,
the Employee will promptly deliver to the Board (or its representative) and not
keep in his possession, recreate, or deliver to any other person or entity, any
and all property that belongs to the Company and/or its subsidiaries, or that
belongs to any other third party and is in the Employee's possession as a result
of his employment with the Company, including without limitation, computer
hardware and software, pagers, PDA's, Blackberries, cell phones, other
electronic equipment, records, data, client lists and information, supplier
lists and information, notes, reports, correspondence, financial information,
account information, product information, files, electronically-stored
information, and other documents and information, including any and all copies
of the foregoing.

 

11.

Intellectual Property.

(a)          Prior Inventions. Except as disclosed to the Board in writing,
contemporaneous with the Employee's execution of this Agreement (which writing
describes with particularity all inventions, original works of authorship,
developments, improvements, and trade secrets that were made by the Employee
prior to the commencement of his employment with the Company, that belong solely
to the Employee or belong to the Employee jointly with others (subject to the
restriction in Section 9(b)) (collectively referred to as "Prior Inventions"),
that relate in any way to any of the Company's and/or its subsidiaries' actual
or proposed businesses, products, services, or research and development, and
that are not assigned to the Company and/or its subsidiaries herein), the
Employee represents that there are no Prior Inventions. If in the course of the
Employee's employment with the Company (whether during the Term or thereafter),
he incorporates into any Company's or its subsidiaries' product, process,
service, or machine, a Prior Invention owned by the Employee or in which he has
an interest, then the Company is hereby granted and shall have a non-exclusive,
royalty-free, irrevocable, perpetual, worldwide license (with the right to
sublicense) to make, have made, copy, modify, make derivative works of, use,
sell, and otherwise distribute such Prior Invention as part of, or in connection
with, such product, process, service, or machine.

(b)          Assignment of Inventions. The Employee will promptly make full
written disclosure to the Board, will hold in trust for the sole right and
benefit of the Company, and hereby assigns to the Company or its designee, all
his right, title, and interest throughout the world in and to any and all
inventions, original works of authorship, developments, concepts, know-how,
improvements, or trade secrets, whether or not patentable or registerable under
copyright or similar laws, that he may solely or jointly conceive or develop or
reduce to practice, or cause to be developed or reduced to

 

7

 


--------------------------------------------------------------------------------

 

practice, during his employment with the Company (whether during the Term or
thereafter) that (i) relate at the time of conception, development, or reduction
to practice to the actual or demonstrably proposed business or research and
development activities of the Company and/or its subsidiaries, (ii) result from
or relate to any work performed for the Company and/or its subsidiaries, whether
or not during normal business hours, or (iii) are developed through the use of
Confidential Information (collectively referred to as "Inventions"). The
Employee further acknowledges that all Inventions that are made by him (solely
or jointly with others) within the scope of and during the period of his
employment with the Company and/or its subsidiaries (whether during the Term or
thereafter) are "works made for hire" (to the greatest extent permitted by
applicable law) and are compensated by his salary, unless regulated otherwise by
law.

(c)          Maintenance of Invention Records. The Employee will keep and
maintain adequate and current written records of all Inventions made by him
(solely or jointly with others) during his employment with the Company and/or
its subsidiaries (whether during the Term or thereafter). The records may be in
the form of notes, sketches, drawings, flow charts, electronic data or
recordings, laboratory notebooks, or any similar format. The records will be
available to and remain the sole property of the Company and its subsidiaries at
all times. The Employee will not remove such records from the Company's or its
subsidiaries' business premises except as expressly permitted by Company policy
that may, from time to time, be revised at the sole discretion of the Company.

(d)          Further Assistance. The Employee will assist the Company or its
designee, at the Company's expense, in every way to secure the Company's rights
in any Inventions and any copyrights, patents, trademarks, trade secrets, moral
rights, or other intellectual property rights relating thereto in any and all
countries, including without limitation, the disclosure to the Company of all
pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments, records, and all other
instruments that the Company shall deem necessary in order to apply for, obtain,
maintain, and transfer such rights and in order to assign and convey to the
Company, its successors, assigns, and nominees the sole and exclusive rights,
title, and interest in and to such Inventions, and any copyrights, patents,
trademarks, trade secrets, moral rights, or other intellectual property rights
relating thereto. The Employee acknowledges that his obligation to execute, or
cause to be executed, when it is in his power to do so, any such instrument or
papers shall continue after the termination of his employment with the Company
until the expiration of the last such intellectual property right in any
country. If the Company is unable, because of the Employee's mental or physical
incapacity or unavailability for any other reason, to secure his signature to
apply for or to pursue any application for any patents or copyright
registrations covering Inventions assigned to the Company above, then the
Employee hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as his

 

8

 


--------------------------------------------------------------------------------

 

agent and attorney in fact, to act for and in his behalf and stead to execute
and file any such applications and to do all other lawfully-permitted acts to
further the application for, prosecution, issuance, maintenance, or transfer of
letters patent or copyright registrations thereon with the same legal force and
effect as if originally executed by the Employee. The Employee hereby waives and
irrevocably quitclaims to the Company and/or its subsidiaries any and all
claims, of any nature whatsoever, that he now or hereafter has for infringement
of any and all Inventions assigned to the Company and/or its subsidiaries.

12.          No Prior Restrictions. The Employee represents and warrants that
his employment with the Company will not violate, or cause him to be in breach
of, any obligation or covenant made to any former employer or other third party,
and that during the course of his employment with the Company (whether during
the Term or thereafter), he will not take any action that would violate or
breach any legal obligation that he may have to any former employer or other
third party.

14.          Non-Disparagement. Both during and after the Employee's employment
with the Company, the Employee will not disparage, portray in a negative light,
or take any action that would be harmful to, or lead to unfavorable publicity
for, the Company or any of its current or former clients, suppliers, officers,
directors, employees, agents, consultants, contractors, owners, parents,
subsidiaries, or divisions, whether in public or private, including without
limitation, in any and all interviews, oral statements, written materials,
electronically-displayed materials, and materials or information displayed on
Internet-related sites.

15.          Equitable Relief. The Employee acknowledges that the remedy at law
for his breach of Sections 9, 10, 11, 13, and 14 above will be inadequate, and
that the damages flowing from such breach will not be readily susceptible to
being measured in monetary terms. Accordingly, upon a violation of any part of
such sections, the Company shall be entitled to immediate injunctive relief (or
other equitable relief) and may obtain a temporary order restraining any further
violation. No bond or other security shall be required in obtaining such
equitable relief, and the Employee hereby consents to the issuance of such
equitable relief. Nothing in this Section 15 shall be deemed to limit the
Company's remedies at law or in equity for any breach by the Employee of any of
the parts of Sections 9, 10, 11, 13, and 14 which may be pursued or availed of
by the Company.

16.          Judicial Modification. The Employee acknowledges that it is the
intent of the parties hereto that the restrictions contained or referenced in
Sections 9, 10, 11, 13, and 14 above be enforced to the fullest extent
permissible under the laws of each jurisdiction in which enforcement is sought.
If any of the restrictions contained or referenced in such Sections is for any
reason held by an arbitrator or court to be excessively broad as to duration,
activity, geographical scope, or subject, then such

 

9

 


--------------------------------------------------------------------------------

 

restriction shall be construed, judicially modified, or "blue penciled" in such
jurisdiction so as to thereafter be limited or reduced to the extent required to
be enforceable in such jurisdiction under applicable law.

17.          Arbitration. Other than actions seeking injunctive relief to
enforce the provisions of Sections 9, 10, 11, 13, and 14 above (which actions
may be brought by the Company in a court of appropriate jurisdiction), any
dispute or controversy between the parties hereto, whether during the Term or
thereafter, including without limitation, matters relating to this Agreement,
the Employee's employment with the Company and the cessation thereof, and all
matters arising under any federal, state, or local statute, rule, or regulation,
or principle of contract law or common law, including but not limited to any and
all medical leave statutes, wage-payment statutes, employment discrimination
statutes, and any other equivalent federal, state, or local statute, shall be
settled by arbitration administered by the American Arbitration Association
("AAA") in Washington, D.C. pursuant to the AAA's National Rules for the
Resolution of Employment Disputes (or their equivalent), which arbitration shall
be confidential, final, and binding to the fullest extent permitted by law. Each
party hereto shall be responsible for paying one-half of the cost of the
arbitration (including the cost of the arbitrator), and all of the cost of its
own attorneys' fees and costs, incurred under this Section 18, unless otherwise
apportioned by the arbitrator in accordance with applicable law.

18.          Notices. All notices and other communications provided for in this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered and received by the other party, or when sent by recognized overnight
courier to the following addresses:

If to the Company:

9620 Medical Center Drive

Rockville, Maryland 20850

Attention: Secretary

If to the Employee:

 

13014 Boswell Court

Potomac, MD 20854;

 

or to such other address as either party hereto will have furnished to the other
in writing in accordance with this Section 18, except that such notice of change
of address shall be effective only upon receipt.

 

10

 


--------------------------------------------------------------------------------

 

 

19.          Severability. In the event that any of the provisions of this
Agreement, or the application of any such provisions to the Employee or the
Company with respect to obligations hereunder, is held to be unlawful or
unenforceable by any court or arbitrator, the remaining portions of this
Agreement shall remain in full force and effect and shall not be invalidated or
impaired in any manner.

20.         Waiver. No waiver by any party hereto of the breach of any term or
covenant contained in this Agreement, whether by conduct or otherwise, in any
one or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such breach, or a waiver of any other term or covenant
contained in this Agreement.

21.          Entire Agreement. This Agreement contains the entire agreement
between the Employee and the Company with respect to the subject matter of this
Agreement, and supersedes any and all prior agreements and understandings, oral
or written, between the Employee and the Company with respect to the subject
matter of this Agreement.

22.          Amendments. This Agreement may be amended only by an agreement in
writing signed by the Employee and an authorized representative of the Company
(other than the Employee).

 

23.

Section 409A Provisions

(a)          Six-Month Wait for Key Employees Following Separation from Service.
To the extent that any amount payable under this Agreement constitutes an amount
payable under a "nonqualified deferred compensation plan," as defined in
Internal Revenue Code Section 409A ("Section 409A"), following a "separation
from service," as defined in Section 409A, then, notwithstanding any other
provision in this Agreement to the contrary, such payment will not be made until
the date that is six months following the Employee's "separation from service,"
but only if the Employee is then deemed to be a "specified employee" under
Section 409A.

(b)          Necessary Amendments Due to Section 409A. The parties hereto
acknowledge that the requirements of Section 409A are still being developed and
interpreted by government agencies, that certain issues under Section 409A
remain unclear at this time, and that the parties hereto have made a good faith
effort to comply with current guidance under Section 409A. Notwithstanding
anything in this Agreement to the contrary, in the event that amendments to this
Agreement are necessary in order to comply with future guidance or
interpretations under Section 409A, including amendments necessary to ensure
that compensation will not be subject to Section 409A, the Employee agrees that
the Company shall be permitted to make such amendments, on a prospective and/or
retroactive basis, in its sole discretion.

 

11

 


--------------------------------------------------------------------------------

 

 

24.          Successors and Assigns. Because the Employee's obligations under
this Agreement are personal in nature, the Employee's obligations may only be
performed by the Employee and may not be assigned by him. This Agreement is also
binding upon the Employee's successors, heirs, executors, administrators, and
other legal representatives, and shall inure to the benefit of the Company and
its subsidiaries, successors, and assigns.

25.          Consultation with Counsel. The Employee acknowledges that he has
had a full and complete opportunity to consult with counsel of his own choosing
concerning the terms, enforceability, and implications of this Agreement.

26.          No Other Representations. The Employee acknowledges that the
Company has made no representations or warranties to the Employee concerning the
terms, enforceability, or implications of this Agreement other than as reflected
in this Agreement.

27.          Headings. The titles and headings of sections and subsections
contained in this Agreement are included solely for convenience of reference and
will not control the meaning or interpretation of any of the provisions of this
Agreement.

28.          Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, and
such counterparts shall together constitute but one agreement.

29.          Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, without giving effect to
its conflict of laws principles.

 

12

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

REXAHN PHARMACEUTICALS, INC.

DR. CHANG H. AHN

 

 

By: /s/ Tae Heum Jeong                      

/s/ Chang H. Ahn                      

  Name: Tae Heum Jeong Signature  

 

Title: Secretary

 

 

 

 

 

13

 

 

 